Citation Nr: 1042680	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-03 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to special monthly compensation based on the need for 
regular aid and attendance or on housebound status.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 
1977 to April 1978.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in June 2006 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In September 2010, the Veteran failed to appear for a hearing 
before the Board, and the request for a hearing is deemed 
withdrawn.  38 C.F.R. § 20.704(d). 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


REMAND  


The Veteran was last evaluated by VA in May 2006 and in May 2006 
he returned to work.  In June 2006, the Veteran's employer 
reported that the Veteran had been off work since June 8, 2006.  

In this case, the Board determines that there is a need to verify 
the current need for regular aid and attendance as the evidence 
suggests a material change in the disability picture.   38 C.F.R. 
§ 3.327. 








Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination for 
Housebound Status or Permanent Need for 
Regular Aid and Attendance to determine: 

Whether the Veteran requires the regular 
assistance of another person, that is, 
whether the Veteran is unable to dress or 
undress himself, to keep himself ordinarily 
clean and presentable, or to attend to the 
wants of nature; or and, whether the Veteran 
requires the assistance of another to protect 
the Veteran from the hazards or dangers 
incident to his daily environment. 

The claims folder should be made available to 
the examiner for review. 

2.  After the development has been completed, 
adjudicate the claim.  If any benefit sought 
remains denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).













This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims. This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).












 Department of Veterans Affairs


